Citation Nr: 9900918	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  93-11 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to June 1969.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a rating decision in part of which the 
regional office (RO) denied an increased rating for left ear 
hearing loss, an increased rating for post-traumatic stress 
disorder (PTSD), a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU), and service connection for tinnitus.  In 
an April 1995 decision, the Board granted an increased rating 
of 100 percent for PTSD and dismissed as moot the claim for 
TDIU.  The claims for an increased rating for left ear 
hearing loss and for service connection for tinnitus were 
remanded for further development.  Those claims were remanded 
again by the Board in April 1997.  In a February 1998 rating 
decision, the RO granted service connection for tinnitus, 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for right ear hearing loss, and denied an increased rating 
for left ear hearing loss.  Therefore, entitlement to an 
increased rating for left ear hearing loss is the only issue 
currently before the Board on appeal.

In Floyd v. Brown, 9 Vet.App. 88 (1996), the Court of 
Veterans Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet.App. 337 (1996), the Court clarified that it did 
not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Boards denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellants claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Bagwell, slip op. at 4.  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his disability from left ear 
hearing loss warrants a higher rating than the zero percent 
evaluation currently in effect.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the grant of an increased rating for left 
ear hearing loss.


FINDINGS OF FACT

1.  A May 1997 VA examination revealed a pure tone threshold 
average of 50 decibels in the left ear with a speech 
recognition score of 92 percent correct.

2. The veteran is shown by audiometric examination as having 
Level I hearing in the left ear and he is not service-
connected for hearing loss of the right ear.


CONCLUSION OF LAW

The schedular criteria for a minimum rating of 10 percent for 
left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107  (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.85, and 4.87, Diagnostic Code 6100 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
from left ear hearing loss within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  The Board is 
satisfied that all appropriate development has been 
accomplished and the Department of Veterans Affairs (VA) has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies 1000, 2000, 3000, and 4000 cycles 
per second.  VA Regulations - Title 38 Code of Federal 
Regulations Schedule for Rating Disabilities - Transmittal 
Sheet 23 (October 22, 1987).  See 52 Fed.Reg. 44117-44122 
November 18, 1987 and correction 52 Fed.Reg. 40439 (December 
7, 1987).  To evaluate the degree of disability from service-
connected defective hearing, the rating schedule establishes 
eleven auditory acuity levels designated from Level I, for 
essentially normal acuity, through Level XI, for profound 
deafness.  In situations where service connection has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal for the purpose of rating the service-connected 
ear.  In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service-connected ear is at 
level X or XI.  The tables found in the rating schedule 
provide the method for determining the current rating.  38 
U.S.C.A § 1160 (a) (West 1991 & Supp. 1997) ; 38 C.F.R. 
§§ 3.383(a)(3), 4.85, 4.87(1997).  Under the VA's Schedule 
for Rating Disabilities, the eleven acuity levels are found 
in Diagnostic Codes (Code) 6100 to 6110. 

The veteran was granted service connection for left ear 
hearing loss by a December 1981 rating decision.  A zero 
percent disability rating was assigned and has been in effect 
since October 1981.

On the authorized audiological evaluation in November 1991, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
60
60
65
LEFT
10
5
50
60
75

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  The average puretone loss in the left 
ear was 48 decibels.

The veterans hearing was tested most recently for 
compensation purposes in May 1997.  Audiometric testing then 
showed his pure tone hearing thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
55
60
65
LEFT
10
5
55
70
70

The pure tone threshold average in the left ear was 50 
decibels.  Speech discrimination ability was again 92 percent 
correct in each ear.  

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendermann v. Principi, 3 Vet. 
App. 345 (1992). 

The results of the most recent audiograms conducted by the 
VA, as detailed above, do not demonstrate that the veterans 
left ear hearing loss is severe enough to warrant a 
compensable disability rating under the rating schedule.  
Applying the audiological data from the May 1997 VA hearing 
examination to the tabular criteria contained in 38 C.F.R. 
§ 4.85, the Board finds that the veteran has Level I hearing 
loss in his left ear.  There is no evidence that the veteran 
has total deafness of either ear.  This level of hearing loss 
is rated as zero percent disabling under Diagnostic Code 6100 
when the hearing loss in the other ear is not service 
connected.  The hearing acuity of his right ear, which does 
not have service-conencted hearing loss, is considered 
normal.  In light of the above, the Board concludes that the 
criteria for a schedular rating in excess of zero percent for 
the veterans left ear hearing loss have not been met.  The 
preponderance of the evidence is against his claim.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluation.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  The veterans left ear hearing 
loss, as discussed above, does not approximate the criteria 
for the next higher evaluation.  The Board concludes that the 
disability picture does not more closely approximate the 
criteria for the next higher schedular of 10 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards. Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There is a full range of ratings 
which anticipate greater disability from hearing loss.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for hearing loss, nor is it shown 
that he requires frequent treatment of such disorder or that 
it otherwise so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.  Finally, there is no evidence that the impairment 
resulting solely from left ear hearing loss, standing alone, 
warrants extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  The ROs failure to discuss extraschedular 
consideration and to refer the claim for assignment of such a 
rating as provided in the regulation was not prejudicial to 
the appellant in light of the Boards findings on that issue.



ORDER

An increased rating for left ear hearing loss is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
